Case 0:20-cr-60122-RAR Document 1 Entered on FLSD Docket 08/27/2020 Page 1 of 5




      AO 91(R.v.11.'111 Cnm
                          ' ''nAlCoa!zlz.
                                        nt

                                         UNITED STATES DISTRICT COURT
                                                                fortlle
                                                     SoutlzenlDistrktofFlolida
                      United StatesofAmerica
                                   5',

                         KILLI
                             ANFRANCtS.                                CaseNo.;g.6g88.%TRA U SS

                              De.tkndantlp

                                                 C            AI,CO M PLM NT
          1.thecomplainantin thiscase.statetlutthefollowing istfuetotlzebestofmy knowledgeand belief.
     Onoraboutthedatets)of            July23,2020              intllecountyof         Broward                    inthe
          Southern         Districîof          Fl
                                                ori
                                                  da          ,thedefendanîts)violated:
                 CodeSec/fml                                             O2'
                                                                           ens6Dezrryiol?
      Tl
       tl
        e21,Uni
              ted StatesCode,                   Conspiracy to Possesswi
                                                                      thIntenllo Dlstrl
                                                                                      bute 50Bramsormore of
      SxtlonM 6and841(b)(1)(A).                 Methamphetaml
                                                            ne

                                                                                    FILE D BY                   AT       D c.
                                                                                                                          .




             Tlziscrinùnalcolnplaintisbasedonthesefacts:                                            A ug 27,2020
     See attached amdavit,                                                                         CLE
                                                                                                    ANGEL
                                                                                                      RK UASE.DMOBI .E
                                                                                                                IST.Cm
                                                                                                   s.o.oelètk.-:.1.
                                                                                                                  1.

              # Continuedont
                           heattachedsheet.

                                                                                          ow latttant'srfm lm
                                                                            SPECIAL AGENT JAMES MITCHELL.FBI
                                                                                      Printed ncplec?ldtftle
     Sworn andsubscribed telephonically

     Date:           06/27/2020
                                                                                           Je er
                                                                                               zrlgk)rp
     (rity and state;                FortLauderdale,Florida             JARED      TM USB,U.
                                                                                           S.MAGISTRATE JUDGE
                                                                                      M nt- ptzm:andlft/e
Case 0:20-cr-60122-RAR Document 1 Entered on FLSD Docket 08/27/2020 Page 2 of 5
    '


                                                                                                           )
                                                                                                           .
                                                                                                           J
                                                                                                          t
                                                                                                          ))
                                                                                                           3
                                                                                                          ))
                                                                                                          '
                                                                                                          tj
                                                                                                           (
                                                                                                          1
                                                                                                          )
                                                                                                          i
                                                                                                          j
                                                                                                          r
                                                                                                          '
                                                                                                          -
                                                                                                          ;
                                                                                                          t
                                                                                                          p
                                                                                                          (
                                                                                                          i
                                                                                                          )
                                                                                                          '
                                                                                                          s
                                                                                                          j
                                                                                                          '

                                                AFFmwvlT                                                  j)
                                                                                                           y
               1J                                                                                         t/
                     'nmesMitchell,beingdulyswom,deposeandstateasfollows:
                     :                                                                                    /)
                 1        I                                                                               i
                                                                                                          h
                                                                                                          k
                     *      nm aSpecialAgentwiththeFederalBureauofInvestigation(TBI''),andhave            '
                                                                                                          !
                                                                                                          j
        bctn sinct O ctober2012. 1am curentl
                                           y assigned totheSaftStreetsTask Force Squad ofthe              1
                                                                                                          9
                                                                                                          :
                                                                                                          )
        FB                                                                                                1
           l'sM iam iDivision w heremy dutiesinclude investigating narcoticstrafficking,money             i
                                                                                                          1
                                                                                                          j
        latmdering, murder,assault,weaponspossession,interstatetmnsportation ofstolen goods             )
                                                                                                        '
                                                                                           ,           j
                                                                                                       >
                                                                                                        j ,

        organized cnme
                    . ,identitytheft,andhllmantrafficking, DuringmytenurewiththeFBI,1have              lt
                                                                                                       y
            i                                                                                          f
                                                                                                       ,l
        padcipated in nllm erousnarcoticshw estigations 1am familiarwithnarcotictraffickers'
                                                      .
                                                                                                       t)
                                                                                                       j
                                                                                                       $!
        methodsofoperation,including themanufacture,stomge, tmnsportation,and distribution of         k!
                                                                                                      t
                                                                                                      j'
                                                                                                       $
                                                                                                       /
        narcotics,thecollection ofm oney thatrepresentsthe proceedsofnarcotic trafficking, andmoney   ,r
                                                                                                      j,
        latmdering nroughmytrai
                      .
                              ning,education,andexperience,lhavebecomefnmilia'
                                                                             rwiththe                 tl
                                                                                                      )d
        mnnnerZWhi    chnarcotictraffickersoperate, andthecffortsofthosehwolved insuchactivity to     j
                                                                                                      f1
                                                                                                      11
        avoid detectionby1aw enforcement.                                                              j:>
                                                                                                       l)
                                                                                                      .i
                                                                                                       )
              2. n einformntioncontainedinthisAffidavitissubmittedforthelimitedpurposeof              ))
     supplying probable cause tobelieve thaton oraboutJuly 23, 2020,KILLIAN FRANCIS di
                                                                                                      1'
                                                                                                      *
                                                                                                      j
                                                                                     d                $1
                                                                                                      1
     knowinglyandwillfullycombine,conspire,confedemte,andagreewithothersknownand                      fj
                                                                                                      ).  '
         W own topossesswith intenttodistribute 50 gmrrzsormore ofm ethnmphetam he,                   l
                                                                                                      1
                                                                                                      j
                                                                                                      '
                                                                                                      k
                                                                                                      I
                                                                                                      !
                                                                                                      '
                                                                                                      T
                                                                                                      ,,
                                                                                                       j.

     un              y                                                                  i
                                                                                        nviol
                                                                                            ation     f
                                                                                                      #
                                                                                                      '
                                                                                                      j
     0fTitle21,UnitedStatesCode,Section841(a)(1)and@)(1)(A);al1i
                                                               nvi
                                                                 olationofTitl
                                                                             e21,                     1
                                                                                                      t
                                                                                                      jy
     United StatesCode,Section 846. Becauseofitslim ited purpose,
                                                                     thisAffidavitdoesnotcontain      )''
     a1
      ltheinformati
                  onknownto1awenforcementregardhgthishwesti
                                                          gatlon n isA ffidavitis
                                                                            .
                                                                                                      1
                                                                                                      t
                                                                                                      )
                                                                                                      i
                                                                                                      '
    basedonpersonalknowledgeaswellasi
                                    nformationprovidedtomebyother1awenforcement                       t
                                                                                                      r
                                                                                                      l
     officers.                                                                                        lt
                                                                                                      jj
              3                                                                                       '
                                                                                                      j)
                                                                                                       r
                 .
                          InoraboutFebwary2020,1awenforcementencounteredanindividualusingdrup         tl
                                                                                                       j
    i                                                                                                 t
     naparkinglotitïLauderhill,Florida.'IheZdividualadvised1aw enforcementofanZdividual               $
                                                                                                      1
                                                                                                      l
                                                                                                      t
                                                                                                      (;
                                                                                                       :
                                                                                                       k
                                                                                                       t
                                                                                                      tj
                                                                                                       t:
                                                                                                      j-
                                                                                                      t
                                                                                                      11
                                                                                                      i
                                                                                                      @
                                                                                                       .
                                                                                                       7
                                                                                                       )
                                                                                                       ;
                                                                                                      :
                                                                                                      l
                                                                                                      j
                                                                                                      r
                                                                                                      k
                                                                                                      .
                                                                                                      '
                                                                                                      .

                                                                                                      )
                                                                                                      $.
                                                                                                      '-
                                                                                                       '
                                                                                                      7
                                                                                                      kj
                                                                                                       t
Case 0:20-cr-60122-RAR Document 1 Entered on FLSD Docket 08/27/2020 Page 3 of 5




      named SçKeata,''who wasselling drugsin theLauderhillarea and supplied a phone number for
      d'K eata,''lateridentified asLakeataW illiam s. U sing thephone nlzmber,and additionalnumbers

      providedbyWilliams,anundercoverlaw cnforcementofficer(d'UC'')madecontactwithWilliams,
      posing asabuyerofnarcotics.

             4.     On oraboutJuly 16,2020,theUC received atextm essagefrom W illinm s, advising
     thatshehadnarcoticsforsale.

                    On oraboutJuly 20,2020,theU C texted W iilinm qand said hew anted 2ouncesof
     m ethamphetam inc andw ouldbc there arotmd July 23,2020. W illiams confirmed.
             6.     On July 23,2020,atapproxhnately 5:09 p.m .,the UC sentW illiam s a textto say
     lw w asapproxim ately 20-30 minutesaw ay. Tlwre w asnoreply. Atapproxim ately 5:18p.m.,the

     U C attempted to callW illim s,butthere wasno answer. A tapproxim stely 5:44 p.m .,theUC
     began receiving calls from a new number, '
                                              I'
                                               iw UC did not answ er imm tdiatdy, but at
     approxim ately 5:46 p.m .,theU C answered thecall,w hich wasfrom W illiam s, w ho explained she
     had dropped her o1d phone and w as now using a new phone number. W illiam s told theUC to
     cometoherlocation.

                   Atapproximately 5:52,theUC arrived attheapalmentcomplcx at4760 NW 24*
     Court,called W illismq, and told her he w as in the parzng lot. lm mediately thcreafter,law
     enforcement officers conducting suweillance observed a black m ale exit Ape m ent 204 and
     approach theU C'scarwithoutm aking any stops. n em alewasidentifiedasK ILLIAN FRANCIS
     by one ofthe surveillance officers w ho had previously intemcted w ith FRAN CIS as partofa

     separate hw estigation,and theidentificationw ascongrmed by latercomparison w ith FRAN CIS'
     Florida Driver's liccnsc photogmph.
            8.     AsFRANCIS approached theUC'scar,hew ithdrew aclearplastic bag contnlning
     a substance thatlater tested positive for 100% pure m ethamphetsm ine and handed itto the UC .
                                                  2
Case 0:20-cr-60122-RAR Document 1 Entered on FLSD Docket 08/27/2020 Page 4 of 5
    '
    d


                                                                                                   !'
                                                                                                   j
                                                                                                   t
                                                                                                   q
                                                                                                   y
                                                                                                   j
                                                                                                   j
                                                                                                   hj!
                                                                                                     '
                                                                                                   1
                                                                                                   ))
                                                                                                   /'
                                                                                                    t)
        Beforegiving themoney to FRANCIS                                                           i
                                                                                                   t
                                            ,
                                             theUCsaidheneededtoweighthedmgs,FRANCIS               t
                                                                                                   )
                                                                                                   '
                                                                                                   #   -
        enteredtheUC'scarwhiletheUC weighedthedrugsand foundthem toweighapproximattly 53           t'

        gmmq,whichwaslessthantheagreed nmountof56grarn:(or2otmces).FRANCISaskedifthe                   /
                                                                                                    '
                                                                                                    1  .

        U C w anted additionalgram sofmdhamphetnmme
                                                 .
                                                   tomakeupthedeficiency,andtheUC agred             )
                                                                                                    )
                                                                                                    .
                                                                                                    )
        andgaveFRANCIS$1,600.FRANCISalso told theUC thepricewouldbe$2,000,arldtheUC                 !
                                                                                                    4
                                                                                                   )r
                                                                                                    1
        toldhim thepricewashigherthanagreed Atthispoint,theUC called W illinmK andputthecall
                                                .                                                  j
                                                                                                   t,
                                                                                                   )
                                                                                                       :
        onspeaker.W illiamsadvisedthatthehighcrpricewisduetothedifficultyofgettingdrugsatthk       t!j
                                                                                                   p ï
                                                                                                     .
        time,and theUC agreed and endedthe call. The UC gaveFRANCIStheremsining $400 and           j,
        FRANCISlefttheUC,scar.                                                                     k
                                                                                                   '
                                                                                                   y
              9.     n ereafter,surveillancc officersobserved FRANCISleavetheUC'scarand enter      7
                                                                                                   ,t
                                                                                                   .

        theApartment204 fora few m t
                                   .nut
                                      es, FRAN CIS then exited Apartm ent204 and w alked dktctly   1à
                                                                                                   f4
                                                                                                   1
                                                                                                   1
                                                                                                   .   .


        backtotheuc y'
                     ltAxclsknockedontheuc'sdri
                     'scar.
                                              ver'ssi
                                                    dcwi
                                                       ndow.wi
                                                             wnti
                                                                wucroll
                                                                      ed                           '
                                                                                                   t
                                                                                                   j
                                                                                                   t#
                                                                                                   (,
        downthewindow,FRANCIShandedtheUCanotherbagcontainingapproximately3gramsof                  y)  '
                                                                                                       -'
                                                                                                        --
                                                                                                         '
                                                                                                   $
                                                                                                   E
                                                                                                   l
                                                                                                   ;
                                                                                                   è
                                                                                                   l
                                                                                                   !
                                                                                                   ;
                                                                                                   f
                                                                                                   .
                                                                                                   ks
        suspected m ethamphetam ine.                                                               )
              10.                                                                                  11
                     Based on theforegoing factsand information,yourAffiantrespectfully submits    f)
                                                                                                    '
                                                                                                   t
                                                                                                   )t
        thatthereisprobable cause to believe thaton oraboutJuly 23,2020,KILLIAN FRANCISdz          l
                                                                                                   j
        u owinglyandwillfully combine,conspire,confedemte,andagreewithothersknownand               ;
                                                                                                   1
                                                                                                   #
                                                                                                   )
                                                                                                   j

                                                                                                   )/
                                                                                                   !
                                                                                                   l
                                                                                                   ti
                                                                                                   i
                                                                                                   j
                                                                                                   1
                                                                                                   .-
                                                                                                    .
                                                                                                    (
                                                                                                    '
                                                                                                    j
                                                                                                    -
                                                                                                   ))
                                                                                                   1)
                                                                                                   i)
                                                                                                   t.
                                                                                                    4
                                                                                                   ..

                                                                                                   j
                                                                                                   /
                                                                                                   (1
                                                    3                                              1
                                                                                                   !
                                                                                                   (
                                                                                                   /
                                                                                                   -
                                                                                                   1
                                                                                                   j
                                                                                                   .
                                                                                                   h
                                                                                                   y
                                                                                                   )
                                                                                                   ,
                                                                                                   j
                                                                                                   i
                                                                                                   k
                                                                                                   '''
                                                                                                   t
                                                                                                   .
                                                                                                   4
                                                                                                   !
                                                                                                   j
Case 0:20-cr-60122-RAR Document 1 Entered on FLSD Docket 08/27/2020 Page 5 of 5




     llnknown,topossesswith intentto distribute 50 gramA orm ore ofm ethamphetamine, in violation
     ofTitle21,United StatesCode, Secti
                                      on841(a)(1)and(b)(1)(A);a11inviolationofTitle21,Unitd
     StatesCode,Section 846.


     FURTH ER YOU R A FFIANT SAY ETH N OT.



                                            za= s      T HELL,SPECIAL A GEN T
                                            FEDE      LBU REAU O FIN V ESTIGA TION

     Attested toby the applicanttelephonically in accordance
     withtherequirem ents ofFed.R . Crim .P.4.1
     this27thday ofAugust,2020


     J     D M .STRAU SS
         ITED STATES M AGISTRATE JUD GE
